     Case 3:18-cv-00144-RCJ-WGC Document 41 Filed 01/12/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MICHAEL A. FRIMMEL,                                  Case No. 3:18-cv-00144-RCJ-WGC
4                                            Plaintiff                    ORDER
5            v.
6     ROMEO ARANAS et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address

12   with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,

13   a “pro se party must immediately file with the court written notification of any change of

14   mailing address, email address, telephone number, or facsimile number. The notification

15   must include proof of service on each opposing party or the party’s attorney. Failure to

16   comply with this rule may result in the dismissal of the action, entry of default judgment,

17   or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court

18   grants Plaintiff until Friday, February 12, 2021, to file his updated address with this Court.

19   If Plaintiff does not update the Court with his current address on or before Friday,

20   February 12, 2021, this case will be subject to dismissal without prejudice.

21          Additionally, the Court denies the application to proceed in forma pauperis for

22   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court

23   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

24   on or before Friday, February 12, 2021 or pay the full filing fee of $400.

25          The Court also grants Plaintiff’s motion for extension of time to file his second

26   amended complaint past the deadline (ECF No. 39).

27   II.    CONCLUSION

28          For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated
     Case 3:18-cv-00144-RCJ-WGC Document 41 Filed 01/12/21 Page 2 of 2



1    address with the Court on or before Friday, February 12, 2021.
2           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
3    for prisoners (ECF No. 1) is DENIED as moot.
4           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a non-prisoner, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that on or before Friday, February 12, 2021, Plaintiff
8    will either: (1) file a fully complete application to proceed in forma pauperis for non-
9    prisoners; or (2) pay the full filing fee of $400.
10          IT IS FURTHER ORDERED that the motion to file the second amended complaint
11   past the deadline (ECF No. 39) is granted.
12          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
13   this case will be subject to dismissal without prejudice.
14          DATED: January 12, 2021.
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
